SPARKS, Circuit Judge.
This appeal is from an order of the District Court denying leave to defendant to file a petition to set aside, vacate and reopen an interlocutory decree of February 8, 1935. That decree was affirmed by this court June 16, 1937. Sanitary District of Chicago v. Activated Sludge, 7 Cir., 90 F.2d 727. On January 20, 1940, this court, on defendant’s petition in the original cause, granted permission for defendant to petition the District Court for leave to file the petition here involved. The District Court after hearing voluminous, evidence denied leave to file such petition, and from that order this appeal is prosecuted.
Accompanying this order the District Court filed its written opinion (33 F.Supp. 692) in which it set forth the pertinent facts at length, and decided every question presented here in accordance with our views. To rewrite them would only encumber the record and the printed reports.
The order is affirmed.